Pee Cueiam.
■ Suprenuk was convicted of carnal abuse upon a child twelve years of age. He was sentenced on January 5th, 1928. The writ of error was tested January 10th, 1929.
Counsel for the defendant below filed ten reasons for reversal but this brief merely argues the question of weight of evidence, with cursory reference to an excepted question.
Without considering the effect of the late date of issuing the writ, or the propriety of arguing the weight of evidence on a strict writ of error we have carefully examined the evidence and conclude that the verdict was not contrary to the weight thereof and that the court did not err in disallowing the question propounded by counsel for the defendant below.
The judgment below will be affirmed.